Citation Nr: 1516137	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  14-23 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1951 to September 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied entitlement to the benefit currently sought on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that the Veteran was afforded a VA examination in September 2014.  On page 3 of the examination report, the examiner stated that the Veteran's speech discrimination score of the right ear was 84 percent.  On page 5 of the examination report, the examiner then stated that the initial speech recognition score of the right ear is 64 percent and that the best performance was 85 dB in the right ear.  The Board finds that a remand is warranted in order to seek clarification regarding the Maryland CNC speech discrimination test since the Maryland CNC speech discrimination score is required to determine the appropriate rating under 38 C.F.R. § 4.85 for the Veteran's bilateral hearing loss.

Moreover, the Veteran submitted private audiological evaluations in February 2012, March 2012, September 2013, October 2013, November 2013, and September 2014.  However, it is not clear from the reports whether the Maryland CNC word list was used during these evaluations.  Pursuant to 38 C.F.R. § 4.85(a), an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  As such, further clarification is needed in regard to the type of test used by the private audiologists.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).  After obtaining the outstanding information, the Veteran should be afforded a contemporaneous VA examination to determine the current nature, extent, and severity of his bilateral hearing loss.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the private audiological treatment providers of the February 2012 (Newport Audiology Centers), March 2012 (HEAR MD), September 2013 (Affordable Hearing Aid Center), October 2013 (Connect Hearing), November 2013 (Newport Audiology Centers), November 2013 (Beltone Hearing Aid Center) and September 2014 (Beltone Hearing Aid Center) audiological reports to determine (i) if the Maryland CNC word list was used and if so, what was the Maryland CNC percentage; (ii) if these evaluations were performed by a state-licensed audiologist; and (iii) what was the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four). 

2.  Request the names and addresses of all medical care providers who treated the Veteran for his hearing loss since September 2014.  Even if the Veteran does not respond, determine whether there are any outstanding pertinent VA treatment records for the pertinent period.  After securing any necessary release, obtain those records not on file.  If additional records are unavailable, it should be documented.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his hearing loss symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected hearing loss.  The claims folder should be made available to the examiner for review before the examination.  

In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in his or her final report.  The examiner should also address whether, and to what extent, his hearing loss decreases his ability to communicate effectively with other people.  

The examiner should also review the September 2014 examination report and clarify the Veteran's Maryland CNC speech discrimination percentage.  On page 3 of the examination report, the examiner stated that the Veteran's speech discrimination score of the right ear was 84 percent.  On page 5 of the examination report, the examiner then stated that the initial speech recognition score of the right ear is 64 percent.    

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

5.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




